DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 22 April 2022 is hereby acknowledged. Claims 1-3 and 6-15 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 22 April 2022. In particular, claim 1 has been amended to further define aggregation. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
Claims 1 and 6-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as currently amended recites that the core shell particles are characterized by chains of core shell particles extending across the bulk of the curable composition. This characterization is vague, and in particular raises the issue of how much formation of chains is required, for example, how long is the bulk of the resin, and how close particles must be to one another to be judged to form a chain across the bulk of the resin. Fig. 1 appears to be a comparative example; however, it appears to have chains of particles extending across the resin as much as that of inventive examples shown in Figs. 2 and 3. As such, it is unclear what degree of chain formation is required to meet the claim. As such, the specification with reference to the figures do not provide sufficient basis for a person of ordinary skill in the art to determine whether a resin composition meets the limitation.

Claim Rejections - 35 USC § 103
Claims 1-3 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174879 (“Kushihara”) in view of US 4,684,678 (“Schultz A”).
As to claims 1, 9, 10, and 12, Kushihara teaches an epoxy resin composition including an epoxy resin, rubber particle dispersed epoxy resin composition and rubber particles, and a curing agent.
Kushihara does not explicitly discuss that the rubber particles comprise an elastomeric core and polymeric shell layer on elastomer core, wherein the core shell particles form chains across the bulk of the epoxy resin. Kushihara does not state that the polymeric outer shell layer is the crosslinked composition required by claim 9, or the amount of shell required by claim 10; however, Kushihara teaches the use of Kaneka MX-154, which is the same particles dispersed in the same epoxy resin of applicant’s examples, and are thus presumed to have the same characteristics as those recited by claims 1, 9, and 10.
Kushihara teaches amine curing agents (para. 0041), but does not teach the 9,9-bis(aminophenyl)fluorene or derivative therefrom. However, Schultz A teaches the utility of 9,9-bis(aminophenyl)fluorenes to provide high glass transition, high ductility, and low moisture absorption (abstract). The derivatives of Schultz A include the recited fluorene amine curing agents of claim 12 (9:1-50). As such, it would be an obvious modification to use the recited fluorene amine curing agents, including those recited in claim 12, in the compositions of Kushihara to provide high Tg, ductility and moisture absorption resistance.
As to claims 2 and 3, Kushihara teaches an epoxy resin composition including an epoxy resin, rubber particle dispersed epoxy resin composition and rubber particles, and a curing agent.
Kushihara does not explicitly discuss that the rubber particles comprise an elastomeric core and polymeric shell layer on elastomer core, wherein the outer shell layer has a greater degree of unsaturation than the intermediate layer as required by claim 2, or the specific composition of claim 3; however, Kushihara teaches the use of Kaneka MX-154, which is the same particles dispersed in epoxy resin of applicant’s examples, and are thus presumed to be the same as that recited.
Kushihara teaches amine curing agents (para. 0041), but does not teach the 9,9-bis(aminophenyl)fluorene or derivative therefrom. However, Schultz A teaches the utility of 9,9-bis(aminophenyl)fluorenes to provide high glass transition, high ductility, and low moisture absorption (abstract). As such, it would be an obvious modification to use the recited fluorene amine curing agents in the compositions of Kushihara.
As to claim 11, Kushihara does not teach the recited epoxy; however, Schultz A teaches that fluorene epoxy resins are particularly favored for preparing epoxy resins with fluorene amine epoxy resins (5:5-10), and as such, the use of fluorene based epoxy resins is an obvious modification suggested by Schultz A.
As to claim 13, Kushihara teaches a cured composition obtainable from curing the epoxy resin composition (para. 0060).
As to claim 14, Kushihara does not teach the recited end use. However, Schultz A teaches that epoxy resin compositions, including those with rubber heterophase (11:23-27) may be used for fiber reinforced composites of woven webs impregnated with, thus embedded in the epoxy resin composition (11:45-50) and cured products of the epoxy resin (para. 0060), and thus the use of such epoxy resin compositions for cured composite materials is an obvious end use suggested by Schultz A.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174879 (“Kushihara”) in view of US 4,684,678 (“Schultz A”) as applied to claim 1, further in view of US 2011/0245376 (“Schultz B”).
As to claims 6-8, Kushihara teaches the use of inorganic filler (para. 0048), but does not discuss submicron particles having surface bonded organic groups. However, Schultz B teaches epoxy resin compositions, including epoxy resin compositions having core shell rubbers (para. 0093), and teaches the utility of nanocalcite fillers for increasing resistance to erosion and corrosion (paras. 0098-0099) and strength to weight ratio (para. 0002). Schultz B teaches that the nanocalcite is modified with surface organic groups to compatibilizer with epoxy resin (para. 0017) as required by claim 6. Schultz B teaches that a binding group of the recited type (para. 0022, 0023), is bonded to a calcite core (para. 0020), and a compatibilizing group of the type recited by claim 7 (see table 3, showing polyethylene glycol compatibilizing agents attached to phosphonic and sulfonic acid), and teaches the particle size distribution required by claim 8 is preferred (para. 0014). As such, it would be an obvious modification to use the recited nanocalcite to obtain compositions with the improvements discussed by Schultz B.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174879 (“Kushihara”) in view of US 4,684,678 (“Schultz A”) as applied to claim 13, further in view of US 2006/0182949 (“Salnikov”). 
As to claims 14 and 15, Kushihara does not teach the fiber reinforced composite or surface assembly. However, Salnikov teaches polymeric composite articles, and teaches that epoxy resins are preferred for forming polymeric composite articles by embedding fibers in an organic matrix (para. 0029) and curing (para. 0034), and as such, the use of epoxy resin compositions for composites is an obvious end use for epoxy resin compositions such as those taught by Kushihara. Salnikov further teaches applying an epoxy resin to the composite articles (paras. 0008-0013) to provide a surfacing assembly as a joining technique for structures (para. 0002). As such, given the teaching of Salnikov that curable epoxy resin compositions may be used in composites and surface assemblies, it would be an obvious end use for the composition of Kushihara.

Response to Arguments
Applicant's arguments filed 22 April 2022 have been fully considered but they are not persuasive. 
1.	Applicant’s arguments at remarks, pp. 6-7, that Kashihara teaches away from aggregation in claim 1 is not persuasive. In particular, aggregation is a term of degree, and any statements in Kashihara regarding high dispersibility (i.e., not clumping) are not inconsistent with the actual product having some aggregation as claimed. Furthermore, Kashihara teaches and exemplifies the same particles MX-154 and MX-150, both of which are dispersed in epoxy resin; as such, these appear to be the same particles in the same type of resin, and would therefore appear to have the same characteristics, as in the compositions of applicant’s specification. It is noted that DER 332 and 828 are both liquid diglycidyl ether of bisphenol A.
2.	Applicant’s arguments at pp. 7-8 regarding claims 2 and 3, that the use of the recited particles in combination with the specific curing agent provides unexpected results, is unpersuasive. As discussed above, Kashihara teaches epoxy compositions having the same type of particles as recited, differing only in not reciting curing agent. Applicant’s evidence shows no unexpected results arising from the combination of these particles and the specific curing agent, especially where the examples and comparative examples all use the same curing agent. 
3. 	The remainder of applicant’s arguments, pp. 8-9, rely on the arguments addressed at paragraphs 1 and 2 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764